      Case 1:17-cv-12581-NMG Document 48 Filed 04/12/19 Page 1 of 9



                    United States District Court
                     District of Massachusetts

                                    )
DEUTSCHE BANK NATIONAL TRUST        )
COMPANY, As Trustee of              )
Ameriquest Mortgage Securities,     )
Inc. Asset Backed Pass Through      )
Certificates, Series 2005-R3,       )
                                    )
           Plaintiff,               )
                                    )
           v.                       )     Civil Action No.
                                    )     17-12581-NMG
GINA GRANDBERRY,                    )
                                    )
           Defendant.               )
                                    )


                           MEMORANDUM & ORDER

 GORTON, J.

     This case arises out of a dispute over the ownership of a

 mortgage (“the Mortgage”) and an Adjustable Rate Note (“the

 Note”).   Deutsche Bank National Trust Company, as Trustee of

 Ameriquest Mortgage Securities, Inc. Asset Backed Pass Through

 Certificates, Series 2005-R3 (“Deutsche Bank” or “plaintiff”)

 maintains that it is the holder of record of the Mortgage and

 the Note and that Gina Grandberry (“Grandberry” or “defendant”),

 the owner of the mortgaged property, created a cloud on the

 title thereof by recording an affidavit at the Registry of Deeds

 that denied that Deutsche Bank was the holder of either the

 Mortgage or the Note.



                                  -1-
      Case 1:17-cv-12581-NMG Document 48 Filed 04/12/19 Page 2 of 9



     Deutsche Bank brings this action for declaratory judgment

that it is the rightful mortgagee and noteholder, is entitled to

pursue foreclosure and that the affidavit recorded by defendant

actually creates a cloud on the title of the subject property

that should be removed.1      Pending before this Court is

defendant’s motion to dismiss on the grounds that Deutsche Bank

1) lacks standing to bring its claims, 2) has failed to state a

claim upon which relief can be granted and 3) is barred from

bringing this action for both claim and issue preclusion.             For

the reasons that follow, defendant’s motion will be denied.

I.   Background

     A.    The Mortgage and the Note

     Plaintiff is a nationally chartered bank with a principal

office located in Santa Ana, California.          Grandberry is an

individual who resides in Lynn, Massachusetts.

     In April, 1999, Grandberry took title to residential

property (“the Property”) in Lynn, Massachusetts, pursuant to a

quitclaim deed from Federal Home Loan Mortgage Corporation.

That deed was recorded with the Essex District Registry of Deeds

(“the Registry”).     In February, 2005, Grandberry executed the


1 Deutsche Bank also asserts a claim for quiet title in Count I of its
complaint pursuant to M.G.L. c. 240, § 6. Specifically, the bank contends
that it is “entitled to a judgment quieting title to the Mortgage in it as
the holder of record thereof”. It is unclear to the Court, however, that a
party can state a claim for quiet title to a mortgage which does not create
unconditional title to property but rather an extinguishable lien.
Nevertheless, the Court declines to dismiss that count of the complaint at
this stage given the inadequacy of the briefing on that issue.

                                     -2-
     Case 1:17-cv-12581-NMG Document 48 Filed 04/12/19 Page 3 of 9



Mortgage and the Note in the amount of $334,950 in favor of

Ameriquest Mortgage Company (“Ameriquest”).        The Mortgage was

recorded with the Registry in March, 2005.

    In April, 2005, the Mortgage and the Note were securitized

and the Note was transferred to Deutsche Bank as trustee of the

Series 2005-R3 Certificates.     In February, 2007, Ameriquest

assigned the Mortgage to Deutsche Bank and that assignment was

also recorded with the Registry.

    B.    Prior Litigation

    In December, 2011, Deutsche Bank foreclosed on the Mortgage

and purportedly took title to the Property.        The foreclosure

deed was recorded in the Registry in January, 2012.         Shortly

thereafter, plaintiff filed a summary process action to evict

Grandberry from the Property.     In October, 2013, the Northeast

Housing Court determined that the foreclosure sale was invalid

and entered judgment in favor of Grandberry.

    In December, 2016, Grandberry executed an Affidavit of

Clarification of Title (“the Affidavit”) pursuant to M.G.L. c.

183, § 5B, in which she stated that Deutsche Bank was not the

holder of the Mortgage or the Note.      That affidavit was

subsequently recorded with the Registry in February, 2017.

Deutsche Bank recorded the decision of the Northeast Housing

Court with the Registry in March, 2017, thereby rescinding the

foreclosure deed.

                                  -3-
      Case 1:17-cv-12581-NMG Document 48 Filed 04/12/19 Page 4 of 9



      In September, 2016, Grandberry filed a civil action against

Deutsche Bank in the Northeast Housing Court.         In June, 2017,

she filed a motion to compel Deutsche Bank to pay her water and

sewer bills after the water to her Property was disconnected.

After the Court determined that the foreclosure had been

rescinded and that Grandberry was still the owner of the

property, it denied her request to compel Deutsche Bank to pay

her bills.

      C.   Current Action

      In December, 2017, Deutsche Bank initiated the present

action.    It asserts that Grandberry created a cloud on the title

by recording her Affidavit which adversely affects plaintiff’s

ability to foreclose on the Mortgage.        In September, 2018,

defendant filed a motion to dismiss on the grounds that Deutsche

Bank is not the valid holder of the Mortgage or the Note.

II.   Motion to Dismiss

      A.   Legal Standard

      A plaintiff faced with a motion to dismiss under Fed. R.

Civ. P. 12(b)(1) bears the burden of establishing that the court

has subject matter jurisdiction over the action. Lujan v. Defs.

of Wildlife, 504 U.S. 555, 561 (1992).        If the defendant mounts

a “sufficiency challenge”, the court will assess the sufficiency

of the plaintiff’s jurisdictional allegations by construing the

complaint liberally, treating all well-pled facts as true and

                                   -4-
     Case 1:17-cv-12581-NMG Document 48 Filed 04/12/19 Page 5 of 9



drawing all reasonable inferences in the plaintiff’s favor.

Valentin v. Hospital Bella Vista, 254 F.3d 358, 363 (1st Cir.

2001).

    To survive a motion to dismiss under Fed. R. Civ. P.

12(b)(6), a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).   In considering the merits of a motion to dismiss, the

Court may look only to the facts alleged in the pleadings,

documents attached as exhibits or incorporated by reference in

the complaint and matters of which judicial notice can be taken.

Nollet v. Justices of Trial Court of Mass., 83 F. Supp. 2d 204,

208 (D. Mass. 2000), aff’d, 248 F.3d 1127 (1st Cir. 2000).

Furthermore, the Court must accept all factual allegations in

the complaint as true and draw all reasonable inferences in the

plaintiff's favor. Langadinos v. Am. Airlines, Inc., 199 F.3d

68, 69 (1st Cir. 2000).    Although a court must accept as true

all of the factual allegations contained in a complaint, that

doctrine is not applicable to legal conclusions. Ashcroft v.

Iqbal, 556 U.S. 662 (2009).

    B.    Diversity Jurisdiction

    As an initial matter, this Court has subject matter

jurisdiction over this action.      Federal diversity jurisdiction

is available in cases arising between citizens of different

                                  -5-
     Case 1:17-cv-12581-NMG Document 48 Filed 04/12/19 Page 6 of 9



states in which the amount in controversy exceeds $75,000. 28

U.S.C. § 1332(a).    A national banking association is, for

purposes of diversity jurisdiction, a citizen of the state where

its main office is located as designated in its articles of

association. 28 U.S.C. § 1348; Wachovia Bank v. Schmidt, 546

U.S. 303, 318 (2006).    In an action seeking declaratory relief,

the amount in controversy is measured by the value of the object

of the litigation. Hunt v. Wash. State Apple Advert. Comm’n, 432

U.S. 333, 347 (1977).

    In her motion to dismiss, Grandberry alludes to the

purported failure of Deutsche Bank to establish diversity

jurisdiction but does not sufficiently elaborate.         Deutsche Bank

has satisfied its burden of demonstrating that this Court has

diversity jurisdiction over this case.       Defendant does not

dispute that the bank’s main office is located in California nor

that she is a citizen of Massachusetts for purposes of diversity

jurisdiction.   Thus there is complete diversity between the

parties and because the face value of the Mortgage is $334,950,

the amount-in-controversy requirement is satisfied.

    C.    Standing

    Deutsche Bank has also demonstrated that it has standing.

To establish Article III standing, the plaintiff must show that

it has suffered an injury in fact that is particularized, actual

or imminent, fairly traceable to the challenged conduct and

                                  -6-
     Case 1:17-cv-12581-NMG Document 48 Filed 04/12/19 Page 7 of 9



likely to be redressed by a favorable decision of the court.

Lujan, 504 U.S. at 560-61 (“At the pleading stage, general

factual allegations of injury resulting from the defendant’s

conduct may suffice . . . .”).

    The facts pled in the complaint and the documents attached

thereto establish that Deutsche Bank is the holder of the

Mortgage and the Note despite Grandberry’s contrary assertions.

On a motion to dismiss, the Court must accept plaintiff’s

factual allegations as true.     Deutsche Bank submits that the

recorded Affidavit inhibits its ability to foreclose on the

Mortgage because it creates a cloud on the title to the Property

and that entry of a declaratory judgment in its favor would

clear the title so that foreclosure could proceed.         Deutsche

Bank therefore has standing and defendant’s motion to the

contrary will be denied.

    D.    Failure to State a Claim

    Grandberry asserts that Deutsche Bank has failed to state a

claim for quiet title because it concedes that she is in actual

possession of the Property. See Rezende v. Ocwen Loan Servicing,

LLC, 869 F.3d 40, 43 (1st Cir. 2017) (“[U]nder Massachusetts

law, a quiet title action cannot be maintained unless both

actual possession and the legal title are united in the

plaintiff, yet a mortgage splits the title in two parts: the

legal title, which becomes the mortgagee’s, and the equitable

                                  -7-
     Case 1:17-cv-12581-NMG Document 48 Filed 04/12/19 Page 8 of 9



title, which the mortgagor retains.” (citations omitted)

(internal quotation marks omitted)).

    Defendant misapprehends, however, the relief sought by

Deutsche Bank.   Deutsche Bank does not seek quiet title to the

Property but rather enforcement of its rights under the Mortgage

through a declaratory judgment.      Grandberry cites no authority

suggesting that Deutsche Bank cannot prevail on such an action

under either federal or Massachusetts law and Deutsche Bank has

alleged facts sufficient to show that it is the lawful holder of

the Mortgage and the Note.     Although the bank does assert a

claim for quiet title to the Mortgage, as noted above, neither

party has explained how such a claim is with or without merit.

Defendant’s motion to dismiss for failure to state a claim will

be denied.

    E.    Claim and Issue Preclusion

    Finally, Grandberry submits that both claim preclusion and

issue preclusion bar plaintiff’s action.       For those doctrines to

apply, however, the issue in the prior adjudication must have

been identical to the one in the present action and there must

have been a final judgment on the merits thereof. See RFF Family

P’ship, LP v. Ross, 814 F.3d 520, 531-32 (1st Cir. 2016)

(explaining the elements of claim preclusion under Massachusetts

law); In re Sonus Networks, Inc., Shareholder Derivative Litig.,



                                  -8-
     Case 1:17-cv-12581-NMG Document 48 Filed 04/12/19 Page 9 of 9



499 F.3d 47, 56-57, 62 (1st Cir. 2007) (explaining the elements

of issue preclusion under Massachusetts law).

     Here, neither the summary process nor the prior civil

action in the Northeast Housing Court addressed the ownership of

the Mortgage.   While the action with respect to payment of water

bills established that Grandberry was the owner of the Property

subject to the Mortgage, the issue of the lawful holder of the

Mortgage and the Note was not litigated or decided in that

action.   Accordingly, Deutsche Bank’s claims for quiet title and

declaratory judgment are subject to neither claim nor issue

preclusion and defendant’s motion to dismiss on the basis of res

judicata will be denied.

                                 ORDER

     For the foregoing reasons, defendant’s motion to dismiss

(Docket No. 35) is DENIED.




So ordered.



                                    /s/ Nathaniel M. Gorton______
                                    Nathaniel M. Gorton
                                    United States District Judge

Dated April 12, 2019




                                  -9-
